Citation Nr: 1616614	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  11-20 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for cervical spine disability.

2.  Entitlement to service connection for right knee disability.
 
3.  Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In June 2013, the Veteran appeared at a Board videoconference hearing before the undersigned.

These matters were previously remanded by the Board in September 2014 for additional development.  


FINDINGS OF FACT

1.  Cervical spine disability did not originate in service or until years thereafter, and is not otherwise etiologically related to service.

2.  Right knee disability did not originate in service or until years thereafter, and is not otherwise etiologically related to service.

3.  Left knee disability did not originate in service or until years thereafter, and is not otherwise etiologically related to service.




CONCLUSIONS OF LAW
 
1.  The criteria for service connection for cervical spine disability have not been met, and arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for right knee disability have not been met, and arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for left knee disability have not been met, and arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in a June 2009 and July 2009 correspondences, prior to the rating action from which this appeal originates.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained examinations and adequate opinions with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection may be presumed for certain chronic diseases, to include arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2015).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  Hayes v. Brown, 5 Vet. App. 60 (1993); Wood v. Derwinski, 1 Vet. App. 190 (1992).  With any piece of evidence, the credibility and weight to be assigned to the opinions are within the province of the Board as the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

The Veteran asserts that his cervical spine, right knee and left knee disabilities were caused and incurred during active service, specifically, due to repeated parachute jump landings.


Cervical Spine Disability

The Veteran's service treatment records are silent for any complaints, finding or diagnosis of a cervical spine disorder.  Notability, the Veteran's January 1970 separation examination showed that he was assessed with a clinically normal spine.  

An August 1999 private outpatient evaluation report shows that he Veteran reported an on-the-job injury that occurred in February 1994.  He reported that he was driving a mobile hydrohammer across train tracks that was struck by a moving train.  The impact tossed the Veteran within the cab of the vehicle where he was not wearing restraints.  He did not report losing consciousness but did sustain an injury to his neck and upper back.  

An October 1999 private treatment report shows that the Veteran reported injuring his neck in July 1992.  

A February 2001 VA treatment record shows that the Veteran reported neck pain due to an old injury when he was thrown off from a hydrohammer.  Cervical spine-x-rays from September 1999 showed no fractures with mild arthritic changes.  

A February 2009 VA examination report shows that the Veteran reported long standing neck pain.  A review of x-ray reports showed cervical spine disc narrowing and the Veteran was diagnosed with degenerative disc disease.

A September 2015 VA examination report shows that the Veteran was assessed with degenerative arthritis of the cervical spine.  After a review of the claims file and a physical examination of the Veteran, the examiner opined that it was less likely than not that the disability was incurred in military service, to include as a result of parachute jumps and the impact of landings.  The examiner reported that while the Veteran reported experiencing a cervical strain during a parachute jump, he did not require medical evaluation and completed jump school with an exit exam two years later with no symptomatic residuals.  Additionally, it was noted that the Veteran worked for twenty four years as a heavy equipment operator until a significant work related train accident in the 1990s.  The examiner reported that there was no evidence that the neck incident was of consequence prior to the significant work related injury in 1994.  

After carefully considering the pertinent evidence, to include the Veteran's assertions, the Board finds that the preponderance of the evidence weighs against the claim for service connection for a cervical spine disability.

Service treatment records are silent for any reference to cervical spine problems, and the first post-service evidence of any complaints pertaining to the cervical spine after service was in 1994, more than 24 years after discharge from active service.  In the absence of any explaining factors for such a large gap of time between service and the first documentation of complaints, the Board finds the more than two-decade gap to suggest the absence of complaints for many years after service.  Moreover, the first clinical evidence of arthritis in the cervical spine was in 2001, over 30 years after service separation.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.307(a) (2015) is not warranted.  In addition, even if the Veteran's statements could be read as claiming continuity of symptomatology since service, that history is substantially rebutted by the complete absence of complaints of any cervical spine problems until more than 24 years after service.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Moreover, the only medical opinion to address the probability of a medical relationship between the Veteran's cervical spine disability and service weighs against the claim. The Board finds that the September 2015 VA examiner's opinion constitutes competent, probative, and persuasive evidence that is based on review of the Veteran's documented medical history and assertions and examination.  The examiner provided a rationale based on an accurate discussion of the evidence of record.  

The Board has considered the Veteran's own opinion that his cervical spine disability is related to service, including to parachute jumps.  The cervical spine disorders evidenced by the record are not the type of disorders whose origin is observable by a layperson.  The cervical spine disorders are essentially degenerative type processes that are insidious in development.  The Board finds that the cervical spine disability is not one susceptible to lay observation or opinion.  Consequently, the Veteran is not competent in this case to opine as to the origin of his cervical spine disability.  Even if he were competent, the probative value of his opinion would be outweighed by that of the September 2015 VA examiner, who is a medical professional clearly with more education, training and experience in diagnosing medical disorders and determining etiology. 

Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection.  The Board finds that the most persuasive evidence of record shows that the current cervical disability is not related to service or any incident during service.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a cervical spine disability and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Knee Disabilities

A review of the service treatment records show that in February 1968, the Veteran reported that he experienced a trick or locked knee.  On examination, the physician noted that the Veteran reported swelling of the left knee with loss of motion in 1967 due to an unknown cause.  The physician reported no sequela of the left knee.  

A January 1970 service treatment record shows that the Veteran was clinically assessed with normal lower extremities and he did not self-report any knee conditions on separation.  

An October 1992 report from Dr. J.P., noted that the Veteran was last examined in July 1990 for a left knee issue and on May 1992 he was treated for the same left knee issue which had not changed since 1990.

An August 1999 private outpatient evaluation report shows that the Veteran had a number of on-the-job injuries.  The private physician noted that the Veteran's first injured occurred in 1982 when he injured his left knee that resulted in surgery.  An additional left medial meniscectomy was performed in 1987.  

An October 1999 private rehabilitation evaluation report noted that the Veteran had left knee surgery following a 1981 injury.  

A September 2001 private MRI report showed that the Veteran had suspected osteoarthritis of the left knee and probably small degenerative geode of the right knee.  

A September 2002 VA treatment report shows that the Veteran was assessed with degenerative joint disease of both knees.

A May 2003 VA treatment record shows that the Veteran reported using a left knee brace since 1982 and right knee brace for the last five years.  

A December 2009 VA examination report shows that the Veteran reported long standing bilateral knee pain.  A review of the X-ray report showed degenerative changes bilaterally.  

A September 2015 VA examination report shows that the Veteran was assessed with degenerative arthritis of the right and left knees.  After a review of the claims file and a physical examination of the Veteran the examiner opined that it was less likely than not that the right knee disability was incurred in military service, to include as a result of parachute jumps and the impact of landings.  The examiner reported that the earliest complaints of the right knee pain were in 2001.  The examiner also reported that there was no clear evidence of a right knee impairment prior to release from service.  Additionally, the examiner noted that the degree of right knee impairment and the pattern of progression in the degenerative process was most consistent with accommodation for the more significant left knee condition that was incurred as a result of work related injury after service.

The examiner also reported that it was less likely than not that the current left knee disability was incurred during military service to include as a result of parachute jumps and impact of landings.  The examiner noted that there was clear evidence of left medial meniscal injury at work in 1981 with progression of instability and symptoms requiring reoperation, accommodation at work, and eventual release from work due to its restriction on function duties.  The examiner also remarked that there was no evidence of a left knee condition prior to the work injury in 1981.  The examiner noted that had there been a left knee condition present in service he more likely than not would have presented earlier with knee symptoms while working as a heavy equipment operator and would have been less likely to have lasted greater than 20 years in such a physically demanding vocation.  

After carefully considering the pertinent evidence, to include the Veteran's assertions, the Board finds that the preponderance of the evidence weighs against the claim for service connection for a cervical spine disability.

The first evidence of any complaints pertaining to the left knee disability after service was in 1981, more than 11 years after discharge from active service.  The first evidence of any complaints pertaining to the right knee disability after service was in 2001, more than 31 years after discharge from active service.  In the absence of an explanation for the large gap in time between service and the documentation of knee complaints, the Board finds the large gap to suggest the absence of right or left knee disability during that time.  The first clinical evidence of arthritis in the left  and right knees was in 2001, over 31 years after service separation.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.307(a) (2015) is not warranted.  In addition, even if the Veteran's statements could be read as claiming continuity of symptomatology since service, that history is substantially rebutted by the complete absence of complaints of any knee problems until more 11 years after service.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that until the current claim, the only references for the cause of the left knee disability was a work related accident in 1981.  

The Board notes that the only medical opinion to address the probability of a medical relationship between the Veteran's right and left knee disabilities and service weighs against the claim. The Board finds that the September 2015 VA examiner's opinion constitutes competent, probative, and persuasive evidence that is based on review of the Veteran's documented medical history and assertions and examination.  The examiner provided a rationale based on an accurate discussion of the evidence of record.

To the extent the Veteran himself believes either knee disability is related to service, the Board finds his knee disorders are not the type that are readily observable to a layperson.  Consequently, the Board finds he is not competent to either diagnose his knee disorders or determine their etiology.  Even if he were so competent, the Board finds that the probative value of his opinion is outweighed by that of the September 2015 examiner, who is a medical professional and whose education, training and experience clearly exceeds those of the Veteran.

Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection.  The Board finds that the most persuasive evidence of record shows that the current right and left knee disabilities are not related to service or any incident during service.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a right and left knee disabilities and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).












	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for cervical spine disability is denied.

Entitlement to service connection for right knee disability is denied.
 
Entitlement to service connection for left knee disability is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


